EXHIBIT 10.25
EXECUTION COPY
EXECUTIVE EMPLOYMENT AGREEMENT
     THIS EXECUTIVE EMPLOYMENT AGREEMENT, dated as of the 8th day of June, 2009,
is between Penn-America Insurance Company, a Pennsylvania corporation with its
principal offices in Bala Cynwyd, PA (the “Company”) and Matthew B. Scott, an
individual residing at 484 Black Swan Lane, Berwyn, PA 19312 (the “Executive”).
     WHEREAS, the Company desires that Executive be employed by the Company in
the capacity of President of Penn-America Group, as that Group is defined
herein; and
     WHEREAS, the parties desire to enter into this Agreement to set forth the
terms and conditions of Executive’s employment.
     NOW, THEREFORE, in consideration of the premises and mutual covenants
contained herein and for other good and valuable consideration, the receipt of
which is mutually acknowledged, the Company and the Executive agree as follows:
     TERM OF EMPLOYMENT; RENEWAL. The Company agrees to employ the Executive and
the Executive accepts employment with the Company for the period commencing as
of June 8, 2009 (the “Effective Date”) and ending on December 31, 2012 (such
initial period, as extended below, shall be referred to as the “Employment
Term”). The term of this Agreement will automatically renew at the expiration of
the then current term for an additional one-year period unless, at least one
hundred and twenty (120) days prior to the expiration date of the then current
term, either party shall give written notice of non-renewal to the other, in
which event this Agreement shall terminate at the end of the term then in
effect. To the extent that the Executive continues employment with the Company
or any Affiliate (as defined below) following the expiration of the Term, and
without having reached agreement on a new written agreement, the Executive shall
be an employee at will and none of the provisions of this Agreement shall apply
other than Sections (6) and(7) hereof.
     POSITION AND DUTIES. The Executive shall serve as the President of
Penn-America Group, reporting to the President and Chief Executive Officer
(“CEO”) of United America Indemnity Group, Inc. (“UAIGI”) or such person
designated by the CEO and shall have such authority and duties, consistent with
such position, as may from time to time be specified by the CEO, the CEO’s
designee or the Board of Directors of United America Indemnity, Ltd. (“UAI
Board”). “Penn-America Group” shall, as herein referenced, constitute the
commercial binding authority operations of United National Insurance Company,
Diamond State Insurance Company, United National Specialty Insurance Company,
United National Casualty Insurance Company, Penn-America Insurance Company,
Penn-Star Insurance Company and Penn-Patriot Insurance Company. At the request
of the CEO, the designee or UAI Board, the Executive shall also serve, without
additional compensation, as an officer or director of any Affiliates of the
Company that are involved in the business of the Company and/or its Affiliates.
For purposes hereof, an “Affiliate” means any company that is controlled by,
under common control with, or that controls the Company. The Executive’s
principal place of business shall be at the Company’s principal executive
offices in Bala Cynwyd, Pennsylvania, subject to business travel.

1



--------------------------------------------------------------------------------



 



EXECUTION COPY
     ENGAGEMENT IN OTHER EMPLOYMENT. The Executive shall devote his business
time, energies and talents to the business of the Company and shall comply with
each of the Company’s corporate governance and ethics guidelines, conflict of
interests policies and code of conduct applicable to all Company employees or
senior executives as adopted by the UAI Board from time-to-time. The Executive
first shall obtain the consent of the UAI Board in writing before engaging in
any other business or commercial activities, duties or pursuits. Notwithstanding
the foregoing, nothing shall preclude the Executive from (i) engaging in
charitable activities and community affairs and (ii) managing his personal
investments and affairs.
     COMPENSATION.
          (a) ANNUAL DIRECT SALARY. During the term of this Agreement, as
compensation for services rendered to Company under this Agreement while
Executive is employed with the Company, the Executive shall be entitled to
receive from the Company an annual direct salary of not less than $250,000 per
year, subject to all applicable federal, state and/or local tax and other
withholdings, commencing as of Executive’s date of employment (the “Annual
Direct Salary”). Executive’s Annual Direct Salary shall be payable in
substantially equal biweekly installments, and shall be prorated for any partial
employment period. The Annual Direct Salary shall be reviewed by the CEO and/or
UAI Board no later than April of each year this Agreement is in effect,
commencing with calendar year 2010, and may be adjusted in the discretion of the
CEO and/or UAI Board after taking into account the prevailing market value of
the position and the then current pay increase practice of the Company. In no
event shall the Annual Direct Salary be decreased without the express written
consent of the Executive.
          (b) ANNUAL BONUS.

  (i)   In respect of 2009, Executive shall be eligible for a pro-rata bonus
opportunity based on the positions held as follows:

     (1) Pro-rata award for the six months Executive served as Senior Vice
President of Diamond State Group in which the Executive is eligible for an award
under the annual incentive awards program adopted by the UAI Board; and,
     (2) Pro-rata award for the six months Executive will serve as President of
Penn-America Group. Executive will be eligible to receive a bonus opportunity of
$200,000 based on the achievement by the Company (in whole or in part, as the
case may be) of milestones and operational goals for the remainder of 2009.
Executive shall within 30 days of the Effective Date submit to the CEO his
written proposal for milestones and operational goals. The CEO shall have the
authority to review, edit and approve the milestones and operational goals. Such
bonus will be payable as set forth in Section 4(b)(ii)(1) and (2) on or before
March 15, 2010 if Executive is employed and in good standing as of such date.

2



--------------------------------------------------------------------------------



 



EXECUTION COPY

  (ii)   In respect of each full calendar year (commencing with the 2010
accident year, determined in accordance with generally accepted accident year
insurance accounting methodology consistently applied (and verified by the
Company’s independent auditors)) during which Executive served as the Company’s
President during the entirety of such year (Bonus Year), the Company shall
provide Executive with a bonus opportunity of $400,000 (Annual Bonus) based on
the achievement by the Company (in whole or in part, as the case may be) of
accident year targets and other measures of performance as recommended by the
Chairman of UAI, Ltd. and as determined and approved by the UAI Board with such
bonus to be awarded and paid as follows:

     (1) One-third (1/3) of each Annual Bonus shall be satisfied by the issuance
of restricted shares of Class A Stock, as of March 15 of the year following the
Bonus Year, with such issuance conditioned on (x) the Executive being actively
employed in good standing by the Company as of such date (or if such date is not
a business day, the immediately preceding business day) (valued for this purpose
at the closing price of the Class A Stock on the last trading day of the
relevant Bonus Year as reported in the Wall Street Journal) and (y) the
achievement by the Company for such Bonus Year (in whole or in part, as the case
may be) of accident year targets and other measures of performance as
recommended by the Chairman of UAI, Ltd. and as approved by the UAI Board. Such
restricted shares shall vest and become transferable on each of the first four
(4) anniversaries of the issuance thereof, provided that vesting of such shares
shall cease at such time as (1) Executive resigns from the Company, (2)
Executive is terminated by the Company for Cause, or (3) Executive does not
comply with the restrictive covenants and obligations set forth in Section
(7) herein, along with his obligations, if applicable, under any release which
he is required to provide in favor of the Company and those under any separation
agreement to which he is party with the Company and/or its Affiliates
(collectively, the “Post-Termination Obligations”). (The terms of the Restricted
Shares shall be otherwise subject to the UAI Ltd. form of “Restricted Share
Agreement” attached hereto). With respect to the grant and vesting of the bonus
restricted shares or the payment of the cash portion of the bonus as provided
for below, the UAI Board’s good faith determination as to the satisfaction of
any accident year targets and/or target performance measures shall be final and
binding.
     (2) Two-thirds (2/3) in the form of a cash payment, to be paid to the
Executive on or before March 15 following the applicable Bonus Year, subject to
the achievement by the Company

3



--------------------------------------------------------------------------------



 



EXECUTION COPY
for such Bonus Year of accident year targets and other performance measures as
recommended by the Chairman of UAI, Ltd. and as approved by the UAI Board,
provided that the Executive is employed in good standing as of such payment
date.

  (iii)   Notwithstanding the provisions of Section 4(b)(ii), Executive
acknowledges and agrees that the Company and/or the UAI Board may elect to
modify the payment of the annual bonus for the 2010 accident year or any
subsequent year such that it is paid in different increments and/or over a
longer period of time without amending this Agreement. The Company acknowledges
that the Executive’s annual bonus opportunity shall not be reduced without the
Executive’s written consent.

          (c) EQUITY INCENTIVE AWARDS. Provided that the Executive is actively
employed in good standing by the Company at the time of the next meeting of the
UAI Board, the CEO shall recommend to the UAI Board that the Executive be
granted an award of 10,000 Class A common shares of UAI that will vest in
one-fourth equal installments on each anniversary date of the Executive’s
commencement of employment, provided that he is employed in good standing as of
such date and his employment has not been terminated for any reason. Attached
hereto is the form of Restricted Stock Agreement, and such award shall be
subject to the terms and conditions of the Company’s form of agreement and the
Shareholding Guidelines in Section 5(d) below. During the Employment Term, the
Executive may be eligible to receive additional equity incentive awards in UAI,
Ltd. as determined by the Board in its sole discretion. Such equity incentive
awards shall be subject to any exercise, vesting or other restrictions imposed
on such restricted stock awards by the Board in its discretion.
          (d) CHANGE OF CONTROL. Upon a change of control of UAI, Ltd. as
defined in the Annex attached hereto, all unvested restricted shares and
unvested options held by the Executive shall accelerate and vest in full (and
thereafter become exercisable).
     FRINGE BENEFITS, VACATION TIME, EXPENSES, PERQUISITES AND SHAREHOLDING
GUIDELINES.
          (e) EMPLOYEE BENEFIT PLANS. The Executive shall be entitled to
participate in or receive benefits under all corporate employment benefit plans,
including, but not limited to, any pension plan, savings plan, medical or
health-and-accident plan or arrangement generally made available by the Company
to similarly situated executives as a group, subject to and on a basis
consistent with the terms, conditions and overall administration of such plans
and arrangements.
          (f) The Executive shall be entitled to the number of paid vacation
days in each calendar year determined by the Company from time to time for its
senior executive officers, but not less than four (4) weeks in any calendar year
(prorated in any calendar year during which the Executive is employed hereunder
for less than the entire such year in accordance with the number of days in such
calendar year during which he is so employed). The Executive shall also be

4



--------------------------------------------------------------------------------



 



EXECUTION COPY
entitled to all paid holidays, sick days and personal days given by the Company
to its senior executive officers.
          (g) During the term of his employment hereunder, the Executive shall
be entitled to receive prompt reimbursement for all reasonable expenses incurred
by him (in accordance with the policies and procedures established by the
Company from time to time) in performing services hereunder, provided that the
Executive properly accounts, therefore, in accordance with Company policy.
     PROTECTION OF COMPANY INFORMATION. During the period of his employment, or
at any later time following the termination of his employment for any reason,
the Executive shall hold in a fiduciary capacity for the benefit of the Company
and its affiliates, and shall not, without the written consent of the Board,
knowingly disclose to any person, other than an employee of the Company or a
person to whom disclosure is reasonably necessary or appropriate in connection
with the performance by the Executive of his duties as an executive of the
Company, or use for any purpose other than to perform his duties hereunder, any
“Confidential Information” of the Company or any of its Affiliates obtained by
him while in the employ of the Company. The Confidential Information protected
by this provision shall include all computer software and files, policy
expirations, telephone lists, customer lists, prospect lists, marketing
information, information regarding managing general agents, pricing policies,
contract forms, customer information, copyrights and patents, the identity of
Company and Affiliate employees, Company and Affiliate books, records, files,
financial information, business practices, policies and procedures, underwriting
policies and practices of the Company and of any Affiliate of the Company,
information about all services and products of the Company and its Affiliates,
names of users or purchasers of the products or services of the Company or its
affiliates, methods of promotion and sale and all information which constitutes
trade secrets under the law of any state in which the Company or any of its
Affiliates does business. No information shall be treated as Confidential
Information if it is generally available public knowledge at the time of
disclosure or use by Executive, provided that information shall not be deemed to
be publicly available merely because it is embraced by general disclosures or
because individual features or combinations thereof are publicly available. The
Executive agrees that any breach of the restrictions set forth in this Section
will result in irreparable injury to the Company and/or its Affiliates for which
there is no adequate remedy at law and the Company and its Affiliates shall, in
addition to any other remedies available to them, be entitled to injunctive
relief and specific performance in order to enforce the provisions hereof and
shall be entitled to recover its attorneys’ fees and costs incurred in
connection with seeking such relief or otherwise as a result of a breach by the
Executive of the terms of this section. Notwithstanding the foregoing
provisions, if the Executive is required to disclose any such confidential or
proprietary information pursuant to applicable law or a subpoena or court order,
the Executive shall promptly notify the Company, in writing, of any such
requirement so that the Company or the appropriate affiliate may seek an
appropriate protective order or other appropriate remedy or waive compliance
with the provisions hereof. The Executive shall reasonably cooperate with the
Company to obtain such a protective order or other remedy. If such order or
other remedy is not obtained prior to the time the Executive is required to make
the disclosure, or the Company waives compliance with the provisions hereof, the
Executive shall disclose only that portion of the confidential or proprietary
information which he is advised by counsel that he is legally required to so
disclose. All records, files, memoranda, reports, customer

5



--------------------------------------------------------------------------------



 



EXECUTION COPY
lists, drawings, plans, documents and the like that the Executive uses, prepares
or comes into contact with during the course of the Executive’s employment shall
remain the sole property of the Company and/or its affiliates, as applicable.
The Executive shall execute and deliver the Company’s standard “work for hire”
agreement regarding ownership by the Company of all rights in its confidential
and business materials.
     RESTRICTIVE COVENANTS.
          (h) NON-COMPETITION AGREEMENT. The Executive acknowledges and agrees
that the insurance business and operations of the Company and its Affiliates are
national in scope, and that the Company and its Affiliates operates in multiple
locations and business segments in the course of conducting its business. In
consideration of this Agreement, the Executive covenants and agrees that during
his employment with the Company, and for a period of twelve (12) months
following the termination of such employment for any reason, the Executive shall
not (i) engage, whether as owner, manager, operator, agent, employee, consultant
or otherwise, directly or indirectly, in any insurance related business
competitive with the business of the Company or its Affiliates (including,
without limitation, any insurance business that is comprised of similar lines of
products or coverage or that derives revenues or premiums from similar marketing
or production techniques or through the use of a Producer or Producers, ((as
defined below)) (or any reinsurance business providing services to the
foregoing) (a “Competitive Business”), (ii) engage, whether as an owner,
manager, operator, agent, employee, consultant or otherwise, directly or
indirectly, in any insurance related business with a Producer or Producers (as
defined below) of the Company or its Affiliates, or (iii) use any information
obtained in the course of the Executive’s employment by the Company for the
purpose of notifying individuals of the Executive’s willingness to provide
services after such termination in competition with the Company or in breach of
this Agreement. Ownership of less than 5% of the securities of any publicly
traded company will not violate this Section 7(a). “Producer” or “Producers”
shall mean managing general agents, wholesale general agents, and other
wholesale and/or retail producers, brokers or distributors of property and
casualty insurance business underwritten by the Company.
In the event that this paragraph or paragraph (c ) below shall be determined by
any court of competent jurisdiction to be unenforceable in part by reason of its
being too great a period of time or covering too great a geographical area, or
as a result of the scope of any prohibition or restriction on post-termination
activity being too broad, it shall be in full force and in effect as to that
period of time or geographical area or scope of post-termination activity
determined to be reasonable by the court. To the extent the Executive violates
the provisions of this paragraph and paragraph (c) below the duration of such
violations shall not reduce or be applied against the twelve (12) month
post-termination periods set forth therein.
          (i) RETURN OF MATERIALS. Upon termination of employment with the
Company, the Executive shall promptly deliver to the Company all Company or
Affiliate property of any kind, including but not limited to: all electronic or
paper documents (including correspondence, manuals, letters, notes, binders,
files, reports and notebooks), computers and other electronic devices, mobile
telephones, computer disks and drives, software, reports and any other document
or tangible item that contains or reflects Confidential Information as defined
in Section 6 of this Agreement.

6



--------------------------------------------------------------------------------



 



EXECUTION COPY
          (j) NON-SOLICITATION OF EMPLOYEES AND CUSTOMERS. Should the
Executive’s employment with the Company be terminated for any reason, for a
period of twelve (12) months following such termination the Executive shall not:
(i) contact, recruit, employ, entice, induce or solicit, directly or indirectly,
any employee, officer, director, agent, consultant or independent contractor
employed by or performing services for the Company or any of its Affiliates to
leave the employ of or terminate services to the Company or such Affiliate,
including, without limitation, for the purpose of working with the Executive,
with the entity with which the Executive has affiliated (as an employee,
consultant, officer, director, stockholder or otherwise), or with any other
entity; (ii) directly or indirectly, transact or otherwise engage in
insurance-related business with, or seek, either in his individual capacity or
on behalf of any other entity, whether directly or indirectly, to solicit,
communicate with or contact or advise, or transact or otherwise engage in (or
provide services with respect to) any insurance-related business with or
otherwise solicit for competitive purposes (x) any party who is or was a
customer of the Company or any of its Affiliates during Executive’s employment
by the Company or at any time during the said twelve (12) month period, or
(y) any party who was identified as a prospective customer of the Company or any
of its Affiliates during Executive’s employment by the Company; or
(iii) directly or indirectly engage in or participate in any effort or act to
induce any customer of the Company or any of its Affiliates to take any action
which might be disadvantageous to the Company or its Affiliates. For purposes of
this Agreement, “customer” shall include, without limitation, any policyholder,
managing general agent, wholesale general agent, broker, Producer or re-insurer
with whom the Company or its Affiliates has transacted business.
          (k) WORK FOR HIRE: All original works of authorship which have been or
are made by Executive within the scope of and during the period of his
employment with the Company and which are protectable by copyright are “works
for hire” and the Company or its designee shall own all rights therein.
          (l) ASSIGNMENT OF INVENTION: Executive shall disclose promptly in
writing to the Company, all inventions, including discoveries, concepts and
ideas, patentable or not, hereafter made or conceived solely or jointly by
Executive during employment with the Company (or its Affiliates), or within six
months after the termination of Executive’s employment, if based on or related
to proprietary information of the Company or its Affiliates known by Executive,
provided such invention, discovery, concepts and ideas relate in some manner to
the business or activities of the Company. Executive agrees that in connection
with any invention covered by this paragraph, Executive shall, on request of the
Company, promptly execute a specific assignment of title to the Company or its
Affiliates and do anything else reasonably necessary to enable the Company or
its Affiliates to secure a patent therefore in the United States and foreign
countries.
          (m) COOPERATION: Executive agrees to be available to the Company from
time to time to answer questions or provide information relating to Company
matters that he worked on during his employment at the Company or its Affiliates
for a period of six (6) months following his termination of employment for any
reason (the “Cooperation Period”). The Company shall make reasonable efforts to
minimize any burden placed on Executive during the Cooperation Period and shall
not unreasonably interfere in Executive’s obligations to any subsequent
employer. In the event that Executive would reasonably be required to incur any
cost

7



--------------------------------------------------------------------------------



 



EXECUTION COPY
or expense to communicate with the Company or travel to any location requested
by the Company, the Company shall advance any such travel or other costs
reasonably incurred by Executive to comply with and perform his obligations
during the Cooperation Period.
          (n) NO FURTHER COMPANY OBLIGATIONS: In the event Executive breaches
any of his covenants in Sections 6 and 7, and in addition to any other remedies
available to the Company and its Affiliates (i) the Company and its Affiliates
shall be released from any obligation to make payments under Section 9 of this
Agreement and (to the extent permitted by applicable law) to provide benefits or
make payments under all employee benefit plans in which Executive participates,
and (ii) the Company shall be entitled to reimbursement from the Executive of
severance payments made to the Executive by the Company following termination of
employment with the Company.
          (o) REASONABLENESS OF PROVISIONS: The Executive acknowledges and
agrees that the terms set forth in Sections 6 and 7: (i) are reasonable in light
of all of the circumstances; (ii) are sufficiently limited to protect the
legitimate interests of the Company and its subsidiaries; (iii) impose no undue
hardship on the Executive; and (iv) are not injurious to the public. The
Executive further acknowledges and agrees that (x) the Executive’s breach of the
provisions of Sections 6 and 7 will cause the Company irreparable harm, which
cannot be adequately compensated by money damages and which the Company has no
adequate remedy in law, and (y) if the Company elects to prevent the Executive
from breaching such provisions by obtaining an injunction against the Executive,
there is a reasonable probability of the Company’s eventual success on the
merits. The Executive consents and agrees that if the Executive commits any such
breach or threatens to commit any breach, the Company shall, in addition to any
other remedy available to it and in lieu of Section 14 hereof, be entitled to
temporary and permanent injunctive relief and specific performance in an action
from a court of competent jurisdiction, without posting any bond or other
security and without the necessity of proof of actual damage, in addition to,
and not in lieu of, such other remedies as may be available to the Company for
such breach, including the recovery of money damages, the recovery of its
attorneys’ fees and costs incurred in doing so, and reimbursement of costs
incurred in securing a qualified replacement as a result of any breach by the
Executive.
     TERMINATION.
          (p) The Executive’s employment hereunder shall terminate upon his
death, retirement, resignation, or the expiration of this Agreement. Upon the
Executive’s death, any sums then due him shall be paid to the executor,
administrator or other personal representative of the Executive’s estate.
          (q) If the Executive becomes disabled (as certified by a licensed
physician selected by the Company) and is unable to perform or complete his
duties under this Agreement for a period of 180 consecutive days or 180 days
within any twelve-month period, the Company shall have the option to terminate
this Agreement by giving written notice of termination to the Executive. Such
termination shall be without prejudice to any right the Executive has under the
disability insurance program maintained by the Company.

8



--------------------------------------------------------------------------------



 



EXECUTION COPY
          (r) The Company may terminate the Executive’s employment hereunder for
Cause. For the purposes of this agreement, the Company shall have “Cause” to
terminate the Executive’s employment hereunder upon (i) the Executive
substantially failing to perform his material duties hereunder after notice from
the Company and failure to cure such violation within 10 days of said notice (to
the extent the Board reasonably determines such failure to perform is curable
and subject to notice) or violating any material Company policies, including,
without limitation, the Company’s corporate governance and ethics guidelines,
conflicts of interests policies and code of conduct applicable to all Company
employees or senior executives, (ii) the engaging by the Executive in any
malfeasance, fraud, dishonesty or gross misconduct adverse to the interests of
the Company or its affiliates, (iii) the material violation by the Executive of
any of the provisions of Sections 3, 6 or 7 hereof or other provisions of this
Agreement, (iv) a breach by the Executive of any representation or warranty
contained herein, (v) the Board’s determination that the Executive has exhibited
incompetence or gross negligence in the performance of his duties hereunder,
(vi) receipt of a final written directive or order of any governmental body or
entity having jurisdiction over the Company requiring termination or removal of
the Executive, or (vii) the Executive being charged with a felony or other crime
involving moral turpitude.
          (s) The Company may choose to terminate the Executive’s employment at
any time without Cause or reason.
          (t) The Executive may resign upon ninety (90) days’ advance written
notice to the Company and upon such notice the Company may in its discretion
elect to terminate the Executive at any time, without any payment obligations
for the remainder of the ninety (90) day notice period.
     PAYMENTS UPON TERMINATION.
          (u) If the Executive’s employment shall be terminated because of
death, disability, Executive’s resignation other than pursuant to
Section 9(b)(ii) below, or for Cause, the Company shall pay the Executive (or
his executor, administrator or other personal representative, as applicable) his
full Annual Direct Salary through the date of termination of employment at the
rate in effect at the time of termination and the Company shall have no further
obligations to the Executive under this Agreement (and the Executive shall not
be entitled to payment of any unpaid bonus or incentive award).

9



--------------------------------------------------------------------------------



 



EXECUTION COPY
          (v) If the Executive’s employment is terminated by the Company without
Cause, then the Company shall pay to the Executive, as full and complete
liquidated damages hereunder, an amount equal to the Executive’s then Annual
Direct Salary determined on a monthly basis and multiplied by twelve (12), with
such amount payable in twelve (12) equal monthly installments. The Company shall
also maintain in full force and effect, for the continued benefit of the
Executive for twelve (12) months, any medical or health-and-accident plan or
arrangement of the Company in which the Executive is a participant at the time
of such termination of employment; provided that the Executive shall remain
responsible for continuing to pay his share of the costs of such coverage;
provided further that the Company shall not be under any duty to maintain such
coverage if the Executive becomes eligible for coverage under any other
employer’s insurance and the Executive shall give the Company prompt notice of
when such eligibility occurs. No payments or benefits shall be provided
hereunder (i) unless and until the Company has first received a signed general
release from the Executive in a form acceptable to the Company releasing the
Company and Affiliates and any other parties identified by the Company and
Affiliates therein, and (ii) to the extent that the Executive has breached any
of his post-termination obligations hereunder.
     NOTICE. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
certified mail, return receipt requested, postage prepaid, addressed as follows:

             
 
  If to the Executive:       Matthew B. Scott
 
          484 Black Swan Lane
 
          Berwyn, PA 19314
 
           
 
  If to the Company:       Penn-America Insurance Company
 
          Three Bala Plaza East, Suite 300
 
          Bala Cynwyd, PA 19004
 
          Attn: General Counsel
 
           
 
  With copy to:       Fox Paine & Company, LLC
 
          950 Tower Lane, Suite 1150
 
          Foster City, CA 94404
 
          Attn: Saul A. Fox

or to such other address as any party may have furnished to the others in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
     SUCCESSORS. This Agreement shall be binding upon the Executive, his heirs,
executors or administrator, and the Company, and any successor to or assigns of
the Company. This Agreement is not assignable by Executive. This Agreement is
assignable by the Company to any Affiliate or to a successor to or purchaser of
the Company’s business.

10



--------------------------------------------------------------------------------



 



EXECUTION COPY
     ENFORCEMENT OF SEPARATE PROVISIONS. Should provisions of this Agreement be
ruled unenforceable for any reasons, the remaining provisions of this Agreement
shall be unaffected thereby and shall remain in full force and effect.
     AMENDMENT. This Agreement may be amended or canceled only by mutual
agreement of the parties in writing without consent of any other person and, so
long as the Executive lives, no person other than the parties hereto, shall have
any rights under or interest in this Agreement or the subject matter hereof.
     ARBITRATION. In the event that any disagreement or dispute whatsoever shall
arise between the parities concerning this Agreement, such disagreement or
dispute shall be submitted to the Judicial Arbitration and Mediation Services,
Inc (“JAMS”) for resolution in a confidential private arbitration in accordance
with the comprehensive rules and procedures of JAMS, including the internal
appeal process provided for in Rule 34 of the JAMS rules with respect to any
initial judgment rendered in an arbitration. Any such arbitration proceeding
shall take place in Philadelphia, Pennsylvania before a single arbitrator
(rather than a panel of arbitrators). The parties agree that the arbitrator
shall have no authority to award any punitive or exemplary damages and waive, to
the full extent permitted by law, any right to recover such damages in such
arbitration. Each party shall each bear their respective costs (including
attorneys’ fees, and there shall be no award of attorney’s fees) and shall split
the fee of the arbitrator. Judgment upon the final award rendered by such
arbitrator, after giving effect to the JAMS internal appeal process, may be
entered in any court having jurisdiction thereof. If JAMS is not in business or
is no longer providing arbitration services, then the American Arbitration
Association shall be substituted for JAMS for the purposes of the foregoing
provisions. Each party agrees that it shall maintain absolute confidentiality in
respect to any dispute between them.
     15. COMPLIANCE WITH SECTION 409A AND SECTION 162(m). All bonus and
severance payments hereunder are intended to comply with Sections 162(m) and
409A of the Internal Revenue Code of 1986, as amended (the “Code”), and to the
extent applicable shall be governed by the Company’s incentive award plans and
paid in a manner and at such time so as to result in tax deductibility to the
Company and otherwise comply with the provisions of Section 409A.
     16. LAW GOVERNING. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania.
     17. ENTIRE AGREEMENT. This Agreement supersedes any and all prior
agreements, either oral or in writing, between the parties with respect to the
employment of the Executive by the Company and this Agreement contains all the
covenants and agreements between the parties with respect to the Executive’s
employment.
     18. ACKNOWLEDGEMENT. Executive acknowledges that he has carefully read and
fully understands this Agreement and that the Company has provided him
sufficient time to discuss such Agreement with an attorney.

11



--------------------------------------------------------------------------------



 



EXECUTION COPY
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

                  ATTEST:       Penn-America Insurance Company    
 
               
/s/ J. Nicole Pryor
 
      By:   /s/ J/ Scott Reynolds
 
   
 
          Executive Vice President    
 
               
WITNESS:
               
 
                /s/ Christine M. Tassoni       /s/ Matthew B. Scott            
              Matthew B. Scott    

12



--------------------------------------------------------------------------------



 



EXECUTION COPY
ANNEX
CHANGE IN CONTROL
For purposes of this Agreement:
          (w) “Change of Control” shall mean (i) the acquisition of all or
substantially all of the assets of UAI by an Unaffiliated Person, (ii) a merger,
consolidation, statutory share exchange or similar form of corporate transaction
involving UAI after which the resulting entity is controlled by an Unaffiliated
Person, or (iii) the acquisition by an Unaffiliated Person of sufficient voting
shares of UAI to cause the election of a majority of UAI’s Directors.
          (x) “Unaffiliated Person shall mean a “person” (as such term is
defined in Section 3(a)(9) of the Securities Exchange Act of 1934 and as such
term is used in Section 13(d)(3) and 14(d)(2) of such Act) or a group of
“persons” which is not an Affiliate of Fox Paine & Company, LLC (“Fox Paine”),
the members thereof, or Fox Paine Capital Fund II, L.P.

13



--------------------------------------------------------------------------------



 



EXECUTION COPY
EXHIBIT A
RESTRICTED SHARE AGREEMENT
     THIS AGREEMENT, made as of the 8th day of June, 2009 (the “Grant Date”), by
and between United America Indemnity, Ltd., a Cayman Islands exempted company
with limited liability whose office is located c/o Walkers SPV Limited, Walker
House, 87 Mary Street, P.O. Box 908GT, George Town, Grand Cayman, Cayman Islands
(the “Company”), and Matthew B. Scott (the “Participant”), with an address of
484 Black Swan Lane, Berwyn, PA 19314.
     1. Grant of Shares. Subject to the restrictions, terms and conditions of
the United America Indemnity, Ltd. Share Incentive Plan (the “Plan”), this
Agreement and the Employment Agreement of June 8, 2009, by and between
Penn-America Insurance Company and the Participant (the “Employment Agreement”),
the Company hereby awards to the Participant 10,000 shares of the Company’s
validly issued Class A Stock, par value $.0001 per share (“Common Shares” or the
“Plan Shares”). To the extent required by law, the Participant shall pay the
Company the par value ($.0001) for each Share awarded to the Participant
simultaneously with the execution of this Agreement. Pursuant to Section 2
hereof, the Plan Shares are subject to certain restrictions, which restrictions
relate to the passage of time as an employee of the Company and/or its
Affiliates. While such restrictions are in effect (such period, the “Restricted
Period”), the Plan Shares subject to such restrictions shall be referred to
herein as “Restricted Shares.”
     2. Restrictions on Transfer. The Participant shall not sell, transfer,
pledge, hypothecate, assign or otherwise dispose of the Plan Shares, except as
set forth in the Plan, this Agreement or the Employment Agreement. Any attempted
sale, transfer, pledge, hypothecation, assignment or other disposition of the
Plan Shares in violation of the Plan or this Agreement shall be void and of no
effect and the Company shall have the right to disregard the same on its books
and records and to issue “stop transfer” instructions to its transfer agent.
     3. Restricted Shares.
          3.1 Retention of Certificates. Promptly after the date of this
Agreement, the Company shall issue share certificates representing the
Restricted Shares unless it elects to recognize such ownership through book
entry by the transfer agent. The share certificates shall be registered in the
Participant’s name and shall bear any legend required under the Plan. Such share
certificates shall be held in custody by the Company (or its designated agent)
until the restrictions thereon shall have lapsed. Upon the Company’s request,
the Participant shall deliver to the Company a duly signed share power, endorsed
in blank, relating to the Restricted Shares. In the event the Participant
receives a share dividend on the Restricted Shares or the Plan Shares of
Restricted Shares are split or the Participant receives any other shares,
securities, moneys or property representing a dividend on the Restricted Shares
(other than regular cash dividends on and after the date of this Agreement) or
representing a distribution or return of capital upon or in respect of the
Restricted Shares or any part thereof, or resulting from a split-up,
reclassification or other like changes of the Restricted Shares, or otherwise
received in exchange therefore, and any warrants, rights or options issued to
the Participant in respect of the Restricted Shares (collectively “RS
Property”), the Participant will also immediately deposit with and deliver to
the Company any

14



--------------------------------------------------------------------------------



 



EXECUTION COPY
of such RS Property, including any certificates representing shares duly
endorsed in blank or accompanied by share powers duly executed in blank, and
such RS Property shall be subject to the same restrictions, including that of
this Section 3.1, as the Restricted Shares with regard to which they are issued
and shall herein be encompassed within the term “Restricted Shares.”
          3.2 Rights with Regard to Restricted Shares. The Participant will have
the right to vote the Restricted Shares, to receive and retain all regular cash
dividends payable to holders of Plan Shares of record on and after the transfer
of the Restricted Shares (although such dividends shall be treated, to the
extent required by applicable law, as additional compensation for tax purposes
if paid on Restricted Shares), and to exercise all other rights, powers and
privileges of a holder of Common Shares with respect to the Restricted Shares
set forth in the Plan, with the exceptions that: (i) the Participant will not be
entitled to delivery of the share certificate or certificates representing the
Restricted Shares until the Restricted Period shall have expired; (ii) the
Company (or its designated agent) will retain custody of the share certificate
or certificates representing the Restricted Shares and the other RS Property
during the Restricted Period; (iii) no RS Property shall bear interest or be
segregated in separate accounts during the Restricted Period; and (iv) the
Participant may not sell, assign, transfer, pledge, exchange, encumber or
dispose of the Restricted Shares during the Restricted Period, except as set
forth in the Plan, this Agreement or the Employment Agreement.
          3.3 Vesting. The Restricted Shares shall become vested and cease to be
Restricted Shares in installments as follows, provided that the Participant is
continuously employed by the Company or any of its Affiliates from the Grant
Date until the applicable Vesting Date (as specified below), unless provided
otherwise in the Employment Agreement:

              Percent of Total         Grant Vested   Shares Vested   Vesting
Date
25%
    2,500     June 8, 2010
25%
    2,500     June 8, 2011
25%
    2,500     June 8, 2012
25%
    2,500     June 8, 2013

Notwithstanding the foregoing, upon consummation of a Change of Control (as
defined in the Employment Agreement), if the Participant is then employed by the
Company or any of its Affiliates in good standing and has not given notice of
resignation, all unvested Restricted Shares shall vest.
          3.4 Forfeiture. The Participant shall forfeit to the Company, without
compensation, other than repayment of the par value paid for such Plan Shares,
any and all

15



--------------------------------------------------------------------------------



 



EXECUTION COPY
unvested Restricted Shares (but no vested portion of the Plan Shares) and RS
Property upon the Participant’s Termination with the Company and its Affiliates
for any reason.
          3.5 Section 83(b). If the Participant properly elects (as required by
Section 83(b) of the Internal Revenue Code of 1986, as amended (the “Code”)
within thirty (30) days after the issuance of the Restricted Shares to include
in gross income for federal income tax purposes in the year of issuance the fair
market value of such Plan Shares of Restricted Shares, the Participant shall pay
to the Company or make arrangements satisfactory to the Company to pay to the
Company upon such election, any federal, state or local taxes required to be
withheld with respect to the Restricted Shares. If the Participant shall fail to
make such payment, or otherwise make arrangements satisfactory to the Company to
pay to the Company, upon election, any federal state or local taxes required to
be withheld, the Company shall, to the extent permitted by law, have the right
to deduct from any payment of any kind otherwise due to the Participant any
federal, state or local taxes of any kind required by law to be withheld with
respect to the Restricted Shares. The Participant acknowledges that it is his or
her sole responsibility, and not the Company’s, to file timely and properly the
election under Section 83(b) of the Code and any corresponding provisions of
state tax laws if he or she elects to utilize such election.
          3.6 Delivery Delay. The delivery of any certificate representing the
Restricted Shares or other RS Property may be postponed by the Company for such
period as may be required for it to comply with any applicable federal or state
securities law, or any national securities exchange listing requirements and the
Company is not obligated to issue or deliver any securities if, in the opinion
of counsel for the Company, the issuance of such Plan Shares shall constitute a
violation by the Participant or the Company of any provisions of any law or of
any regulations of any governmental authority or any national securities
exchange.
          3.7 Withholding. Participant acknowledges that the Restricted Shares
is subject to applicable withholding as described in Section 10(e) of the Plan.
     4. Not an Employment Agreement. The issuance of the Plan Shares hereunder
does not constitute an agreement by the Company to continue to employ the
Participant during the entire, or any portion of the, term of this Agreement,
including but not limited to any period during which the Restricted Shares is
outstanding.
     5. Power of Attorney. The Company, its successors and assigns, is hereby
appointed the attorney-in-fact, with full power of substitution, of the
Participant for the purpose of carrying out the Company’s rights and obligations
with respect to the Restricted Shares and RS Property under the provisions of
this Agreement and taking any action and executing any instruments which such
attorney-in-fact may deem necessary or advisable to accomplish the purposes
thereof, which appointment as attorney-in-fact is irrevocable and coupled with
an interest. The Company, as attorney-in-fact for the Participant, may in the
name and stead of the Participant, make and execute all conveyances, assignments
and transfers of the Restricted Shares and RS Property provided for herein, and
the Participant hereby ratifies and confirms all that the Company, as said
attorney-in-fact, shall do by virtue hereof. Nevertheless, the Participant
shall, if so requested by the Company, execute and deliver to the Company all
such instruments as may, in the judgment of the Company, be advisable for the
purpose.

16



--------------------------------------------------------------------------------



 



EXECUTION COPY
     6. Miscellaneous.
          6.1 This Agreement shall inure to the benefit of and be binding upon
the parties hereto and their respective heirs, legal representatives, successors
and assigns.
          6.2 Notwithstanding those powers granted the Company pursuant to
Section 5 hereof, no modification or waiver of any of the provisions of this
Agreement shall be effective unless agreed upon, reflected in writing and signed
by the parties to this Agreement.
          6.3 This Agreement may be executed in one or more counterparts, all of
which taken together shall constitute one contract.
          6.4 The failure of any party hereto at any time to require performance
by another party of any provision of this Agreement shall not affect the right
of such party to require performance of that provision, and any waiver by any
party of any breach of any provision of this Agreement shall not be construed as
a waiver of any continuing or succeeding breach of such provision, a waiver of
the provision itself, or a waiver of any right under this Agreement.
          6.5 The headings of the sections of this Agreement have been inserted
for convenience of reference only and shall in no way restrict or modify any of
the terms or provisions hereof.
          6.6 All notices, consents, requests, approvals, instructions and other
communications provided for herein shall be in writing and validly given or made
when delivered, or on the second succeeding business day after being mailed by
registered or certified mail, whichever is earlier, to the persons entitled or
required to receive the same, at the addresses set forth at the heading of this
Agreement or to such other address as either party may designate by like notice.
Notices to the Company shall be addressed to the General Counsel of the Company.
          6.7 This Agreement and the award hereunder are subject to all the
restrictions, terms and provisions of the Plan which are incorporated herein by
reference. In the event of an inconsistency between any provision of the Plan
and this Agreement, the terms of the Plan shall control. The capitalized terms
in this Agreement that are not otherwise defined shall have the same meaning as
set forth in the Plan. The Participant and the Company each acknowledges that
this Agreement (together with the Plan and the other agreements referred to
herein and therein) constitutes the entire agreement and supersedes all other
agreements and understandings, both written and oral, among the parties or
either of them, with respect to the subject matter hereof; provided, however,
that the Employment Agreement shall control in the event of any conflict between
the Employment Agreement and this Agreement.
[Remainder of page intentionally left blank.]

17



--------------------------------------------------------------------------------



 



EXECUTION COPY
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

                      UNITED AMERICA INDEMNITY, LTD.            
 
                   
By:
          By:        
Title:
 
 
         
 
Matthew B. Scott    

18